Citation Nr: 1825849	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-43 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Board notes that the RO, in adjudicating the Veteran's claim in a March 2014 rating decision, indicated that the claim was previously denied in October 2011 and, therefore, was one that required new and material evidence in order to be reopened.  However, a review of the file shows that the October 2011 claim was never final.  In April 2012, within a year of the October 2011 rating decision, the Veteran underwent a VA sleep apnea examination.  Thus, new and material evidence was submitted prior to the expiration of the appeal period, and is considered as having been filed in connection with the claim.  See 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In a June 2012 rating decision, the RO continued to deny the Veteran's claim for service connection.  However, in November 2012, the Veteran submitted a letter from his private doctor, concerning the nexus of his sleep apnea.  Again, this new and material evidence was submitted prior to the expiration of the appeal period pertaining to the June 2012 rating decision.  The RO once again denied the service connection claim in the March 2014 rating decision, to which the Veteran filed a timely notice of disagreement.  Therefore, the Board finds that the Veteran's claim on appeal has been active since he filed the original claim for service connection for obstructive sleep apnea in December 2010. 

The Veteran testified before the undersigned at a September 2016 video conference hearing.  A transcript of the hearing has been associated with the claims file.




FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran's current obstructive sleep apnea is etiologically related to an in-service nose fracture.


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for obstructive sleep apnea is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be established for any disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to a disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310. In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Board notes that the first and second elements of a secondary service connection claim are established.  The first element, a current disorder, is reflected in multiple post-service treatment records showing a diagnosis of obstructive sleep apnea.  The second element is met by the Veteran's in-service nose fracture.

Therefore, the only remaining inquiry is whether there is a nexus between the Veteran's sleep apnea and the fractured nose.

In a December 2010 letter, the Veteran's private doctor indicated that he had been seeing the Veteran since 1978 and it was his opinion that the Veteran's sleep apnea was due to the in-service nose fracture.  He provided no rationale for this conclusion.

As noted above, the Veteran underwent a VA examination in April 2012.  At that time, the examiner was unable to confirm a diagnosis of sleep apnea.  He opined that, if such a diagnosis was present, it was less likely than not due to the Veteran's in-service nose fracture.  As rationale, he indicated that sleep apnea was more likely due to the Veteran's obesity and the shape of his mouth and pharyngeal space.
In a November 2012 letter, accompanied by a note on a prescription pad that said the same, a Dr. J.D.S. indicated that the Veteran's sleep apnea was at least as likely as not due to his in-service injury.  Dr. J.D.S. provided no rationale for his conclusion on either form. 

In a May 2014 letter, Dr. M.T., a private pulmonologist, indicated that the Veteran's sleep apnea was at least as likely as not due to the in-service nose fracture.  In support of this opinion, she determined that the nasal fracture caused one side of the Veteran's nasal pharynx to become restricted, which caused his sleep apnea.  

In August 2014, the Veteran again underwent a VA examination.  On the question of nexus, the examiner indicated that it was less likely than not that the Veteran's sleep apnea was due to the in-service nose fracture.  However, this appears to have been an error, because in his rationale, the examiner actually concluded that it was as likely as not.  He went on to cite medical studies which showed that structural factors, such as the Veteran's nasal obstruction due to the fracture, predisposed certain patients to develop obstructive sleep apnea.  He cited additional studied which showed a correlation between obstructive sleep apnea and nasal obstruction.  

The Board assigns no probative weight to the December 2010 and November 2012 letters from the Veteran's private doctors.  The doctors authoring the letters merely opined that the Veteran's obstructive sleep apnea was due to his in-service injury, but did not provide a rationale for their respective conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

By contrast, the Board assigns great probative weight to the findings detailed in the April 2012 VA examination report, May 2014 letter from Dr. T., and the August 2014 VA examination report.  Each medical professional based their conclusion on a review of the record, to include an interview with the Veteran.  Moreover, the opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  Nieves-Rodriguez, supra; Stefl, supra.  
Accordingly, the Board finds these opinions to be the most probative evidence of record concerning the relationship between the Veteran's military service and his obstructive sleep apnea. 

Thus, it must find that the weight of the probative evidence is in favor of a finding that the Veteran's obstructive sleep apnea is directly due to his in-service injury.  Of the most probative opinions, two weigh in favor and one weighs against such a finding.  Unless the preponderance of the evidence is against the claim, it cannot be denied.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 3.310; Gilbert, supra.  Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that service connection for obstructive sleep apnea is warranted.


ORDER


Service connection for obstructive sleep apnea is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


